NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PRESENTACION LOPEZ-ALVARENGA,                   No.    19-70770
AKA Roberto Lopez,
                                                Agency No. A092-168-337
                Petitioner,

 v.                                             MEMORANDUM *

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Presentacion Lopez-Alvarenga, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

request to remand and dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for asylum, withholding of removal, and relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252. We “review for abuse of discretion whether the BIA clearly

departs from its own standards.” Mejia v. Sessions, 868 F.3d 1118, 1121 (9th Cir.

2017). We dismiss in part and grant in part the petition for review, and we remand.

      We lack jurisdiction to consider Lopez-Alvarenga’s contention regarding his

custody status in the context of an appeal of removal proceedings. See 8 C.F.R.

§ 1003.19(d).

      To the BIA, Lopez-Alvarenga argued that he was unable to represent

himself before the IJ and that he should have been awarded counsel under Franco-

Gonzalez v. Holder, No. CV-10-02211 DMG (DTBx), 2014 WL 5475097 (C.D.

Cal. Oct. 29, 2014). The BIA abused its discretion in declining to remand because

it failed to follow its own precedent. See Calderon-Rodriguez v.

Sessions, 878 F.3d 1179, 1182 (9th Cir. 2018) (“Under Matter of M-A-M-, if there

are indicia of incompetence . . . the Immigration Judge must make further inquiry

to determine whether the alien is competent for purposes of immigration

proceedings.” (internal citation and quotation marks omitted)); Mejia, 868 F.3d at

1121-22 (holding the BIA abused its discretion by failing to explain why it allowed

the IJ to disregard rigorous procedural requirements that require, if an applicant

shows an indicia of incompetency, the IJ to determine whether the applicant is

competent and to articulate the reasoning for that determination). Thus, we grant



                                          2                                    19-70770
the petition for review and remand to the agency for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of this disposition, we do not reach Lopez-Alvarenga’s remaining

contentions regarding the agency’s denial of asylum, withholding of removal, and

relief under CAT.

      Lopez-Alvarenga’s motion to stay his removal (Docket Entry No. 1) is

denied as moot.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

REMANDED.




                                         3                                  19-70770